Citation Nr: 0912796	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  94-34 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed disability 
manifested by insomnia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran.




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to 
December 1991.  

This matter, which involves a rebuilt claims file, initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from a December 1992 RO rating decision.  

In February 1997, July 2000, March 2001 and October 2003, the 
Board remanded the case for development of the record.  

In February 2001, the Veteran testified before the 
undersigned Veterans Law Judge at a hearing held at the RO.  

The Board notes that the Veteran, through his service 
representative, raised a new claim of service connection for 
post -traumatic stress disorder (PTSD) in a March 2009 post-
remand brief.  Since the issue has not been developed or 
certified for appellate consideration, it is not presently 
before the Board and must be referred to the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Board initially notes that the claims file was mishandled 
and lost during the pendency of this appeal.  The RO has 
attempted to recover the evidence previously of record and, 
presently, the claims file is found to only be partially 
rebuilt.  

A remand by the Board confers upon a claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the Board's remand 
orders were not complied with, the Board itself errs in 
failing to insure compliance; in such situations the Board 
must remand back to RO for further development.  

Here, the Board remanded the Veteran's claim most recently in 
October 2003.  In its remand, the Board instructed the RO to 
schedule the Veteran for a VA examination in order to 
determine the nature and likely etiology of his claimed 
insomnia to specifically include whether any diagnosed sleep 
disorder is due to an undiagnosed illness or a psychiatric 
disability.  

In May 2004, the Veteran underwent a VA dermatology 
examination.  The examiner specifically stated that matters 
regarding sleep disorders and psychiatric disorders were 
outside his area of expertise.  Therefore, he did not render 
an opinion on those issues.  

Moreover, as noted in the introduction, the Veteran has 
raised a new claim of service connection for PTSD.  The 
Veteran in this regard now claims that his insomnia is a 
manifestation by PTSD,.  See Henderson v. West, 12 Vet. App. 
11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 
(1991) (where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined)); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  

For these reasons, the Board finds that the Veteran's claim 
must again be remanded.  The RO should arrange for the 
Veteran to undergo a VA examination(s) at an appropriate VA 
medical facility to determine the nature and likely etiology 
of the claimed insomnia.  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  Id.  

If the Veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the Veteran to undergo VA examination, 
the RO should also give the Veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the Veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the Veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
Veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to send the Veteran and his 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain 
evidence pertaining to the claim of 
service connection for insomnia in an 
effort to reconstruct the evidentiary 
record.  This should include information 
about all treatment he has received for 
the claimed insomnia since service.  
Based on the Veteran's response, the RO 
should take all indicated steps to all 
pertinent records from any identified 
treatment source.  

The RO should also invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the Veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist the Veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the Veteran and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

Whether the Veteran responds, the RO 
should obtain all VA treatment records 
not already associated with the claims 
file.  Clearly, this applies to all 
records pertaining to treatment for 
insomnia since service.  

3.  Then, the RO should arrange for the 
Veteran to undergo appropriate VA 
examination(s) to determine the nature 
and likely etiology of the claimed 
insomnia.  

The entire claims file must be made 
available to the examiner(s) designated 
to examine the Veteran, and the 
examination report(s) should include 
discussion of the Veteran's entire 
documented medical history and 
assertions.  

The examiner in this regard should elicit 
from the Veteran and record a complete 
medical history pertaining to the claimed 
insomnia and any psychiatric disorder.  
This should include pertinent information 
about his service experiences.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the examination(s) results, the 
examiner should specifically indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the Veteran current has 
a diagnosis of a sleeping disorder or a 
psychiatric disorder that is manifested by 
insomnia. 

If the examiner determines that the 
insomnia is related to a diagnosed 
disability, the examiner should 
specifically state whether it is at least 
as likely as not that the disability 
manifested by insomnia is likely had its 
clinical onset during service.  In this 
regard, the examiner should specifically 
state whether the Veteran's insomnia is 
due to a diagnosis of PTSD.   

The examiner should provide a clinical 
rationale for his or her opinions, and 
should identify and discuss the relevant 
medical evidence, including all pertinent 
private and VA records, and the 
information provided by the Veteran.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for insomnia in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



